492 F.2d 1189
UNITED STATES of America, Plaintiff-Appellant, Aaron LeeSmith et al., Plaintiff-Intervenor-Appellants,v.BOARD OF EDUCATION, INDEPENDENT SCHOOL DISTRICT NO. 1, TULSACOUNTY, OKLAHOMA, et al., Defendants-Appellees.
Nos. 71-1767, 71-1768.
United States Court of Appeals, Tenth Circuit.
March 29, 1974.

Appeal from the United States District Court for the Northern District of Oklahoma, Frederick A. Daugherty, Chief Judge.
Brian K. Landsberg, Dept. of Justice, Washington, D.C.  (Nathan G. Graham, U.S. Atty., J. Stanley Pottinger, Asst. Atty. Gen., with him on the brief), for plaintiff-appellant.
Sylvia Drew, New York City, (Jack Greenberg, James M. Nabrit, III, Norman J. Chachkin, New York City, James O. Goodwin, Tulsa, Okl., and John W. Walker, Little Rock, Ark., with him on the brief), for plaintiff-intervenor-appellants.
David L. Fist, Tulsa, Okl., (C. H. Rosenstein, Tulsa, Okl., with him on the brief), for defendants-appellees.
Before LEWIS, Chief Judge and SETH and McWILLIAMS, Circuit Judges.
PER CURIAM.


1
This case reaches us after remand by the United States Supreme Court, 413 U.S. 916, 93 S. Ct. 3048, 37 L. Ed. 2d 1038.  The High Court by its order vacated this court's earlier judgment, 459 F.2d 720, and directed us to give the case further consideration in light of Keyes v. School District No. 1, 413 U.S. 189, 93 S. Ct. 2686, 37 L. Ed. 2d 548.  In accord with the mandate the case was again briefed and argued.


2
After due consideration we are convinced that the factual pemise upon which we based our original decision has been so materially changed both by lapse of time and the specific and voluntary actions taken by the School Board and the students themselves that our further consideration under the present record would serve no useful purpose.


3
Accordingly, the judgment of the District Court is reversed with directions to vacate its judgment and to initiate such further proceedings and may be necessary to establish present conditions and to render judgment in view of such conditions and the compulsion of Keyes.